Title: [Diary entry: 10 February 1787]
From: Washington, George
To: 

Saturday 10th. Mercury at 30 in the Morning—38 at Noon and 36 at Night. Clear but raw and cold the Wind being pretty fresh all day from the So. Et. In the Night it blew very hard. After breakfast Doctr. La Moyeur again set out & soon after Docter Craik went away. I went into the Neck to run the outer lines of my land there bounded by Mr. Mason and Mr. Alexander and to ascertain lines for the fences of the Plantation let Major Geo. Washington. Meeting with Mr. Edwd. Williams I bought his lease for 20 pds. and some other priviledges wch. I agreed to allow him.